Exhibit 10.59

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS. 
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

INVESTMENT AGREEMENT

 

THIS INVESTMENT AGREEMENT (the “Agreement”) is made and entered into this 29th
day of June 2010, to be effective as of the 1st day of April , 2010 (the
“Effective Date”), by and between FC Diversified Holdings LLC, a Texas limited
liability company (“FC Diversified”) and FirstCity Servicing Corporation, a
Texas corporation (“Servicing”), on the one hand, and Värde Investment Partners,
L.P., a Delaware limited partnership (“Värde”), on the other hand (each of FC
Diversified, Servicing and Värde, a “Party,” and collectively, the “Parties”).

 

W I T N E S S E T H

 

WHEREAS, FirstCity Affiliates may from time to time receive invitations to
participate in Investment Opportunities;

 

WHEREAS, the Parties intend that Värde and its Affiliates will have the
exclusive right to participate in all Qualified Investment Opportunities up to
an amount equal to SEVEN HUNDRED FIFTY MILLION AND NO/100 DOLLARS (U.S.
$750,000,000.00) in the manner provided herein, which participation will be
within the sole and absolute discretion of Värde; and

 

WHEREAS, the Parties intend that Servicing will conduct and manage due diligence
with respect to Investments on behalf of FC Diversified, Värde and each
Acquisition Entity, as provided in this Agreement, in consideration of certain
compensation set forth in this Agreement, provided that such conduct and
management shall not be a delegation of authority to Servicing or any other
FirstCity Affiliate regarding Värde’s decision as to whether or not to
participate in a Qualified Investment Opportunity;

 

NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the Parties agree as follows:

 

ARTICLE 1.           DEFINITIONS.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“Acquisition” means a transaction involving the direct or indirect acquisition
of, or making of a loan or other investment with respect to, an Investment by an
Acquisition Entity, or any other transaction which Värde and FC Diversified
agree in writing is to constitute an Acquisition.

 

“Acquisition Entity” means each entity formed by Värde or one or more Affiliates
of Värde and a Prospective Acquirer for the purpose of acquiring Investments.

 

“Affiliate” means with respect to any Person, any Person:

 

--------------------------------------------------------------------------------


 

(a)           which directly or indirectly through one or more intermediaries
controls, or is controlled by, or is under common control with, such Person;

 

(b)           which beneficially owns or holds 50% or more of any class of the
Voting Equity of such Person; or

 

(c)           of which 50% or more of the Voting Equity is beneficially owned or
held by such Person.

 

The term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of Voting Equity, other voting securities, by
contract or otherwise.

 

“Agreed Budget” has the meaning specified in Section 2.8.D.i. of this Agreement.

 

“Agreement” has the meaning specified in the introduction to this Agreement.

 

“Bankruptcy Code” means Title 11 of the United States Code, 11. U.S.C. §§ 101
et. seq.

 

“Bid” has the meaning specified in Section 2.8.D. of this Agreement.

 

“Business Day” means any day on which banks are open for business in
Connecticut, Minnesota, and Texas.

 

“Debtor Relief Law” means applicable liquidation, conservatorship, receivership,
bankruptcy, moratorium, rearrangement, insolvency, reorganization, or similar
law, proceeding, or device, including, without limitation, the Bankruptcy Code,
providing for the relief of debtors from time to time in effect and generally
affecting the rights of creditors.

 

“Dollar,” “dollar,” “$,” “U.S. dollar/Dollar,” and “USD” each means the lawful
currency of the United States of America.

 

“Due Diligence Expenses” shall mean and include all and only the following third
party expenses incurred by any party hereto, to the extent set forth in the
Agreed Budget: (i) external legal and other third party and out-of-pocket
expenses incurred for the benefit of the Acquisition Entity in connection with
the review and analysis of the Investments or incurred by the Parties or their
Affiliates in connection with analysis of the Qualified Investment Opportunity
or negotiation with the Seller (but shall not include payroll expenses and
overhead); and (ii) any external legal or third party or out-of-pocket expenses
incurred in connection with the Seller negotiations or preparation of definitive
documentation (including, without limitation, if applicable, the purchase
agreement).

 

“Effective Date” has the meaning specified in the introduction to this
Agreement.

 

“Excluded Investment” means (a) an Investment Opportunity involving an expected
Investment Amount of less than the Investment Threshold, (b) the acquisition of
the stock or other equity ownerships of a Person if the primary purpose of the
acquisition is other than the

 

Investment Agreement between FC Diversified Holdings LLC, FirstCity Servicing
Corporation

and Värde Investment Partners, L.P. dated June 29, 2010

 

2

--------------------------------------------------------------------------------


 

acquisition of distressed assets or investments, (c) any distressed loan
portfolio investment opportunity presented to FC Diversified or a FirstCity
Affiliate by a third-party investor, provided a FirstCity Affiliate is presently
participating in such loan portfolio investment opportunity, (d) investments or
loans made by American Business Lending, Inc., FirstCity Denver
Investment, Inc., FirstCity Denver Investment Corp. (or any other FirstCity
Affiliate formed with Crestone Principal Investors LLC or its Affiliates),
FirstCity Mexico, S.A. de C.V, FirstCity Investimentos Ltda., HMCS Investment
GmbH, HMCS Real Estate GmbH, MCS et Associes, SA, Servicios Integrales de
Cobranza, S.A. Chile, UBN, SAS or any entity in which one or more of those
Persons own 50% or more of the equity interests of such entity, provided such
distressed loan portfolios and similar assets is not offered or available to any
other FirstCity Affiliate, (e) any product for which Värde shall have delivered
to FC Diversified a negative Transaction Response or a Värde Withdrawal Notice,
or failed to deliver a Transaction Response on or before the Transaction
Response Date, from and after the date of delivery of such response or notice to
FC Diversified, or after the Transaction Response Date, as applicable; provided
that if any FirstCity Affiliate presents any such Excluded Investment to Värde
in a Transaction Notice, the Excluded Investment included in the Transaction
Notice shall constitute an Investment for all purposes of this Agreement, but
only as to that Investment Opportunity and any resulting Acquisition related to
that Investment Opportunity, (f) any real estate that is to be occupied by a
FirstCity Affiliate for operational (as opposed to investment) purposes; and
(g) Investment Opportunities that are exercised by one or more Key Principals
solely for their personal account.

 

“FC Diversified” has the meaning specified in the introduction to this
Agreement, and any permitted successors and assigns as provided herein.

 

“FirstCity Affiliates” means FC Diversified, Servicing, FirstCity Financial, the
Key Principals, and any Affiliates of FC Diversified, Servicing, FirstCity
Financial or the Key Principals.

 

“FirstCity Financial” means FirstCity Financial Corporation, a Delaware
corporation.

 

“FirstCity Withdrawal Notice” has the meaning specified in Section 2.3(a) of
this Agreement.

 

“Incentive Fee” has the meaning contained in Section 2.9 of this Agreement.

 

“Investment” means the subject of any Investment Opportunity other than with
respect to Excluded Investments.

 

“Investment Amount” means the aggregate contributions made by the Prospective
Acquirer and Värde or an Affiliate of Värde to an Acquisition Entity in
connection with an Investment, including the initial Acquisition and subsequent
contributions or loans made by the members of the Acquisition Entity related to
the Investment, not to include any borrowing incurred by the Acquisition Entity
upon the initial acquisition of the Investment.

 

“Investment Opportunity” means an opportunity to participate in single and bulk
asset purchases of real estate, financial assets, equity or debt investments in
entities or financial institutions and other potential investments reviewed by
any FirstCity Affiliate.

 

3

--------------------------------------------------------------------------------


 

“Investment Period” means periods determined as follows:

 

(i)            The initial “Investment Period” will be the period between the
Effective Date and the earlier to occur of October 1, 2010, the Termination Date
or the date on which the aggregate amount of the Investment Amounts first equals
or exceeds $250,000,000.

 

(ii)           Each subsequent “Investment Period” will commence on the date
immediately following the end of the preceding Investment Period and will end on
the earlier to occur of the date that is six (6) months after the commencement
date of such Investment Period, the Termination Date or the date on which the
aggregate amount of the Investment Amounts made after such commencement date
first equals or exceeds $250,000,000. In no event will an Investment Period
extend beyond the Termination Date.

 

“Investment Pool” means all Investments acquired as the result of Acquisitions
made during an Investment Period.

 

“Investment Threshold” means $3,000,000.

 

“Key Principals” means James Sartain, James Moore, James Holmes, Terry DeWitt or
Mark Horrell.

 

“Material Adverse Circumstance” means any event, condition, obligation,
liability or circumstance or set of events, conditions, obligations, liabilities
or circumstances or any change(s), including, without limitation, changes in
federal or state laws or regulations, which (i) has, had or would reasonably be
expected to have any material adverse effect upon or change in the
profitability, validity or enforceability of this Agreement or the transactions
contemplated by this Agreement, taken as a whole, or (ii) has been or would
reasonably be expected to materially impair the ability of FC Diversified or
Servicing to perform their respective obligations under this agreement or the
transactions contemplated hereby.

 

“Monthly Retainer” means a monthly payment from Värde to Servicing in the amount
of $200,000 per month through the Termination Date as compensation for the right
of first refusal in favor of Värde contained in Article 2 of this Agreement.

 

“Notice(s)” has the meaning specified in Section 6.9 of this Agreement.

 

“Party” and “Parties” have the meanings specified in the introduction to this
Agreement.

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a foreign or domestic state or
political subdivision thereof or any agency of such state or subdivision.

 

“Prospective Acquirer” has the meaning specified in Section 2.2(a) of this
Agreement.

 

4

--------------------------------------------------------------------------------


 

“Qualified Investment Opportunity” means an Investment Opportunity with respect
to an Investment.

 

“Representing Party “ has the meaning specified in Article IV of this Agreement.

 

“Seller” means the seller of an Investment in the case of an asset purchase, or
the borrower, in the case of an Investment that is a loan origination.

 

“Servicing” has the meaning specified in the introduction to this Agreement, and
any permitted successors and assigns as provided herein.

 

“Servicing Agreement” has the meaning specified in Section 2.8.C. of this
Agreement.

 

“Stock Purchase Agreement” means the Stock Purchase Agreement in the form
attached hereto as Exhibit D.

 

“Termination Date” has the meaning specified in Section 2.1(c) of this
Agreement.

 

“Transaction Notice” has the meaning specified in Section 2.2(a) of this
Agreement.

 

“Transaction Response” has the meaning specified in Section 2.2(a) of this
Agreement.

 

“Transaction Response Date” has the meaning specified in Section 2.2(a) of this
Agreement.

 

“Värde Withdrawal Notice” has the meaning specified in Section 2.3(b) of this
Agreement.

 

“Värde” has the meaning specified in the introduction to this Agreement, and any
permitted successors and assigns as provided herein.

 

“Voting Equity” means securities of any class or classes of a corporation the
holders of which are ordinarily, in the absence of contingencies, entitled to
elect a majority of the corporate directors (or Persons performing similar
functions) of such corporation or, in the case of a Person which is not a
corporation, securities or similar equity or partnership interests which entitle
the holder thereof to elect, select or control the management or policies of
such Person.  “Voting Equity” does not include warrants prior to the exercise of
such warrants.

 

ARTICLE 2.           VÄRDE RIGHT OF FIRST REFUSAL.

 

Section 2.1            General Scope.

 

(a)           From the Effective Date through the Termination Date, no FirstCity
Affiliate shall purchase or otherwise acquire a direct or indirect interest in,
any Investment or hold discussions with any party other than a FirstCity
Affiliate, Värde or an Affiliate of Värde regarding investment or co-investment
in a Qualified Investment Opportunity, except in accordance with the terms of
this Article 2 or with an express written waiver from Värde.

 

5

--------------------------------------------------------------------------------


 

(b)           The terms of this Agreement are applicable to Acquisitions made on
or after the Effective Date. Värde, FC Diversified and Servicing acknowledge
that the following acquisitions made after the Effective Date are Acquisitions
pursuant to the terms and conditions of this Agreement for all purposes: (a) the
acquisition on May 25, 2010 of the Intervest Portfolio from Intervest National
Bank and Intervest Mortgage Corporation by VFC Partners 4, LLC; and (b) the
acquisition on June 11, 2010 by VFC Partners 5 LLC of the Waterfield Bank
portfolio from the Federal Deposit Insurance Corporation as receiver of
Waterfield Bank. Notwithstanding anything to the contrary herein, the purchase
of the “Purchased Shares” as defined in that certain Investment Agreement dated
as of May 21, 2010 by and among Värde Investment Partners, L.P., Intervest
Bancshares Corporation and FC Highway 6 Holdings LLC will not be subject to the
terms of this Agreement.

 

(c)           The “Termination Date” means June 30, 2015, but will be subject to
consecutive automatic one-year extensions without any action on the part of the
Parties on July 1 of each year beginning July 1, 2015; provided, however, that
the “Termination Date,” including any such extensions, may be accelerated as
provided in this Agreement or by the mutual written agreement of the Parties.

 

Section 2.2            Notice Procedures.

 

(a)           In the event that any FirstCity Affiliate (a “Prospective
Acquirer”) shall obtain a Qualified Investment Opportunity prior to the
Termination Date, such Prospective Acquirer or Servicing shall promptly first
give written notice to Värde by delivering a notice substantially in the form of
Exhibit A hereto containing the information set forth in Section 2.7 (the
“Transaction Notice”). Thereafter, on or before the fifth (5th) Business Day
after delivery of a duly completed Transaction Notice to Värde (the “Transaction
Response Date”), together with all required supporting information, Värde shall
complete and return to the Prospective Acquirer or Servicing the cover page of
the Transaction Notice (the “Transaction Response”) indicating whether Värde has
an interest in the subject Investment Opportunity.  Upon execution of an
affirmative Transaction Response, Värde shall be responsible for payment of its
pro rata share (based on the investment percentages set forth in the Transaction
Notice) of the Due Diligence Expenses incurred and contracted for with respect
to the Qualified Investment Opportunity, subject to the terms and limitations
expressly set forth in this Agreement.  Upon execution of an affirmative
Transaction Response, regardless of whether of not the Termination Date has
passed, unless and until Värde delivers a Withdrawal Notice in accordance with
Section 2.3(b), no FirstCity Affiliate shall hold discussions with Persons other
than Affiliates of Värde regarding such Qualified Investment Opportunity or
participate in such Qualified Investment Opportunity other than as contemplated
by the Transaction Notice. In the event that Värde fails to timely return the
Transaction Response or Värde responds negatively in the Transaction Response,
then Värde and any Affiliate of Värde shall be free to proceed with the
acquisition of the Qualified Investment Opportunity, directly or indirectly,
either by itself or with any other Person, regardless of whether or not any
FirstCity Affiliate pursues such Qualified Investment Opportunity.

 

(b)           Nothing in this Agreement, any Servicing Agreement or any
organizational document with respect to an Acquisition Entity is or shall be
intended to constitute a delegation of any authority to any FirstCity Affiliate
by Värde or any Affiliate of Värde with respect to the decision to participate
in a Qualified Investment Opportunity, which decision shall be within the

 

6

--------------------------------------------------------------------------------


 

sole and absolute discretion of Värde.  In no event will this Agreement be
construed as a “sub-advisory agreement” as that term is used in the Investment
Company Act of 1940.

 

Section 2.3            Due Diligence/Withdrawal.

 

(a)           Notwithstanding anything to the contrary in Section 2.2 above, if
after delivery of a Transaction Notice to Värde, for which Värde has timely
returned (or subsequently timely returns) a Transaction Response, the
Prospective Acquirer determines through due diligence or otherwise that the
Prospective Acquirer has no further interest in pursuing the possible
acquisition of such Qualified Investment Opportunity, the Prospective Acquirer
or Servicing shall advise Värde in writing that the Prospective Acquirer has
withdrawn its interest in participating in the acquisition of the Investment,
such notice to be in the form of Exhibit B hereto (a “FirstCity Withdrawal
Notice”) and shall not thereafter acquire any interest in such Investment,
except with Värde’s prior written consent. Upon receiving a FirstCity Withdrawal
Notice from any Prospective Acquirer or Servicing, then (i) Värde shall be free
to proceed with the Qualified Investment Opportunity, directly or indirectly,
either by itself or with any other Person and the determination of whether such
Investment will be acquired by an Acquisition Entity and/or serviced by
Servicing will be made by Värde in its sole and absolute discretion, and (ii) if
Värde or any Affiliate of Värde acquires the subject Investment, such Investment
will not be included in an Investment Pool and no Incentive Fee will be payable
with respect to such Investment. The Prospective Acquirer shall have no
responsibility for any Due Diligence Expenses contracted for by Värde or any
Affiliate of Värde in connection with such Investment after receipt of such
FirstCity Withdrawal Notice.  If Värde or any Affiliate of Värde acquires such
Investment, Värde shall reimburse the Prospective Acquirer for any Due Diligence
Expenses paid or reimbursed by the Prospective Acquirer with respect to such
Investment in accordance with the applicable Agreed Budget.

 

(b)           Notwithstanding anything to the contrary in Section 2.2 above, if
after Värde has timely returned a Transaction Response, Värde determines through
due diligence or otherwise that Värde has no further interest in pursuing the
Qualified Investment Opportunity, Värde shall advise the Prospective Acquirer or
Servicing in writing that it has withdrawn its interest in pursuing the
Qualified Investment Opportunity in the form of Exhibit C hereto (a “Värde
Withdrawal Notice”) and shall not thereafter acquire any interest in such
Investment, except with the Prospective Acquirer’s prior written consent. Värde
shall have no responsibility for any Due Diligence Expenses contracted for by
any FirstCity Affiliate in connection with such Investment after receipt of such
Värde Withdrawal Notice.  If any FirstCity Affiliate acquires such Investment,
Servicing or FC Diversified shall reimburse Värde for any Due Diligence Expenses
paid or reimbursed by Värde with respect to such Investment in accordance with
the applicable Agreed Budget.

 

(c)           Notwithstanding anything to the contrary in Section 2.2 or
subparts (a) and (b) of this Section 2.3, neither Värde nor any Affiliate of
Värde nor any FirstCity Affiliate may withdraw from an offer to acquire an
Investment (i) after submission of a bid for the purchase of the Investment
unless the Seller has informed the Prospective Acquirer that the Seller does not
or will not accept such bid, or (ii) after such bid has been accepted by the
Seller unless the other Party consents in writing to the withdrawal.  Any
withdrawal under this Section 2.3 shall be effective upon the receipt by the
other Party of the written notice of withdrawal or upon the date of such
consent, as the case may be.  Any Party so electing to withdraw under this
Section 2.3

 

7

--------------------------------------------------------------------------------


 

agrees not to hinder or compete in any way with the other Party’s efforts to
proceed with the acquisition of the Investment and further agrees that the
remaining other Party may bid for the Investment on terms satisfactory to the
remaining Party without the withdrawing Party’s participation.  Any Party
electing to withdraw from a bid for the acquisition of Investment shall pay its
pro rata share (relative to its equity percentage described in the Transaction
Notice) of the Due Diligence Expenses for all expenses incurred or accrued
through the date of receipt by the other Party of the written notice to withdraw
or upon the date of such consent, as applicable.

 

Section 2.4            Expenses. Subject to Section 2.3, for any Qualified
Investment Opportunities for which Värde has completed an affirmative
Transaction Response, each of Värde and FC Diversified agree to bear their pro
rata share (relative to their respective equity percentages described in the
Transaction Notice) of the Due Diligence Expenses related to such Investment
Opportunity.  Out-of-pocket Due Diligence Expenses may be reimbursed to
Servicing in full or in part, by the investing entities or the Acquisition
Entity, in which case Servicing shall refund any portion of such expenses
previously reimbursed to it.  Except as it may otherwise be agreed between the
Parties, reimbursement of Servicing and refunds by Servicing for domestic
transaction expenses previously reimbursed to it shall be in U.S. Dollars.

 

Section 2.5            Rejection/Deemed Rejection.  If Värde rejects the
proposal contained in the Transaction Notice, fails to deliver a Transaction
Response by the Transaction Response Date, or delivers a Värde Withdrawal
Notice, the Prospective Acquirer or any other FirstCity Affiliate shall be free
to proceed with the acquisition of the Investment (a “Rejected Transaction”) and
may participate in the Investment Opportunity, directly or indirectly, either by
itself or with any other Person.  The rejection by Värde of a Transaction Notice
from any one Prospective Acquirer shall not be considered as or deemed to be a
rejection by Värde of a Transaction Notice from any other Prospective Acquirer,
nor shall Värde’s failure to deliver a Transaction Response or delivery of a
Värde Withdrawal Notice to Servicing or any one Prospective Acquirer be
considered as or deemed to be a failure to deliver a Transaction Response or
delivery of a Värde Withdrawal Notice to any other Prospective Acquirer.

 

Section 2.6            Estoppel.

 

(a)           In the event that Värde indicates an affirmative interest in an
Investment by returning an affirmative Transaction Response to a Prospective
Acquirer, each Prospective Acquirer may rely on such interest or notice as
indicating that Värde is not, either directly or indirectly, attempting to, and
Värde agrees that neither Värde, nor any Värde Affiliate will, acquire an
interest in the subject Investment, unless the Prospective Acquirer has
delivered a FirstCity Withdrawal Notice pursuant to Section 2.3(a).

 

(b)           In the event that Prospective Acquirer or Servicing submits a
Transaction Notice to Värde, Värde may rely on such Transaction Notice as
indicating that no FirstCity Affiliate is directly or indirectly, attempting to,
and FirstCity agrees that no FirstCity Affiliate will, acquire an interest in
the subject Investment, unless the Transaction Notice has been, or is deemed to
be, rejected pursuant to Section 2.2(a) or Värde has delivered a Värde
Withdrawal Notice pursuant to Section 2.3(b).

 

Section 2.7            Terms of Transaction Notice.  The Transaction Notice
shall describe, in reasonable detail, the subject Investment and shall set forth
the terms relating to the Qualified Investment Opportunity, and in addition:
(a) an investment percentage in the Qualified

 

8

--------------------------------------------------------------------------------


 

Investment Opportunity to be acquired by the Prospective Acquirer (through the
Acquisition Entity), which investment percentage shall not be less than 5% or
more than 25% unless otherwise agreed by Värde; and (b) other material terms
related to the Qualified Investment Opportunity then known by Servicing.

 

Section 2.8            Terms of Acquisition.  The Acquisition of any Investment
pursuant to a Transaction Notice will be subject to the following terms and
conditions:

 

A.    Acquisition Entities. Each Acquisition Entity will be a Delaware limited
liability company, or other form of entity agreed to by Värde and FC
Diversified, which will be formed pursuant to a mutually agreed form of limited
liability company agreement. Each Acquisition Entity will establish a collection
account at a bank approved by Värde.

 

B.    Transaction Notice.  The Acquisition will be pursuant to the terms set
forth in the Transaction Notice, except as mutually agreed in writing by the
Parties.

 

C.    Servicing Agreement. Servicing and each Acquisition Entity will enter into
a mutually agreed form of Servicing Agreement (each, a “Servicing Agreement”).

 

D.    Development of Bid.  The Parties agree to work together in good faith to
determine the amount of, and to submit to the Seller a bid for or offer to
purchase any Investment (a “Bid”) for which Värde has submitted an affirmative
Transaction Response.  The Parties agree to take the following actions in
connection with any Bid:

 

i.              Värde, Servicing and FC Diversified, or the Prospective Acquirer
if other than FC Diversified, in the event that a FirstCity Affiliate is
contemplated to invest in the Investment Opportunity, will endeavor to mutually
agree to develop and revise, as needed the Agreed Budget. In addition, Servicing
will promptly provide to Värde when available, copies of any sale or other
transactional materials related to the Qualified Investment Opportunity, and
Servicing will provide and update Värde with estimates of Due Diligence Expenses
to be incurred in connection with the subject Investment (the “Agreed Budget”).
Any revisions to the Agreed Budget must be approved in writing by Värde.

 

ii.             The Parties will obtain from the Seller additional information
necessary to make a preliminary pricing decision for the Bid. The Parties shall
share with each other all such information obtained from the Seller and will
cooperate in good faith to make a preliminary determination of the amount of the
Bid and will otherwise cooperate and work in good faith together during the due
diligence process.

 

iii.            Based upon the preliminary pricing for the Bid, Värde and FC
Diversified, or the Prospective Acquirer if other than FC Diversified, will
determine if there needs to be any adjustment of the ownership percentages as
set forth in the Transaction Notice.

 

9

--------------------------------------------------------------------------------


 

iv.            Servicing will keep Värde apprised as to the identity and cost of
third party service providers proposed to be utilized in connection with the
implementation of the Asset Business Plan.

 

v.             Upon conclusion of final due diligence, Värde and FC Diversified,
or the Prospective Acquirer if other than FC Diversified, will evaluate the
results. A conclusion will be reached by the Parties as to which course of
action to pursue: (i) submit the Bid based on final due diligence results, or
(ii) decline to submit any Bid. At this time, or at any time prior thereto, if
Värde or FC Diversified, or the Prospective Acquirer if other than FC
Diversified, does not agree with the course of action to pursue, then it may opt
by written notice to the other Parties not to participate further, in the
Investment Opportunity subject to and in accordance with Section 2.3 of this
Agreement.

 

vi.            Upon concluding the final due diligence, negotiating the
investment amounts for each Party (in the event a FirstCity Affiliate is
participating as an investor in the Investment Opportunity), and an affirmative
decision by the Parties to make the Bid, the Bid will be made to the Seller. The
Bid will be made subject to the terms of the bid package or other conditions
made by or agreed with the Seller and will have such other terms, provisions,
pricing and conditions as the Parties shall mutually agree.

 

Section 2.9            Incentive Fee. Provided the aggregate amount of the
Investment Amounts, for one more Investment Pools, equals or exceeds
$250,000,000, Värde agrees that it will pay or cause to be paid to FC
Diversified an amount (the “Incentive Fee”) equal to *****(1) of all
distributions (“Member Distributions”) paid to the members of the Acquisition
Entity or Acquisition Entities with respect to each Investment Pool after such
members have received (i) a return of all capital contributions made with
respect to the Investments in such Investment Pool plus (ii) *****(1) per annum
return thereon.  The Incentive Fee will be paid quarterly in arrears on each
April 15, July 15, October 15 and January 15.  For the sake of clarity, to the
extent that there have been Member Distributions prior to the date on which the
aggregate amount of the Investment Amounts for such Investment Pool(s) equals or
exceeds $250,000,000, then the first payment of the Incentive Fee shall include
payment of any deferred Incentive Fee with respect to such Member Distributions.
All Incentive Fee payments hereunder shall be made by wire transfer or ACH of
immediately available U.S. funds to an account or accounts designated by FC
Diversified.  In the event that the due date of any payment is not a Business
Day, then the due date of the payment shall be the next Business Day.

 

--------------------------------------------------------------------------------

(1)  THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE
COMMISSION (THE “COMMISSION”) PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE
ACT OF 1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS. 
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

10

--------------------------------------------------------------------------------


 

ARTICLE 3.           PORTFOLIO DUE DILIGENCE; MONTHLY RETAINER AND TRANSACTION
EXPENSES.

 

Section 3.1            Identification of Qualified Investment Opportunities; Due
Diligence.

 

(a)           From the Effective Date through the Termination Date, Servicing
will use commercially reasonable efforts to identify and present to Värde
Qualified Investment Opportunities.

 

(b)           With respect to Qualified Investment Opportunities that are
subject to an accepted Transaction Notice, Servicing agrees to conduct due
diligence with respect to the subject Qualified Investment Opportunity for the
benefit of FC Diversified, Värde (but subject to Section 2.2(b)) and the
respective Acquisition Entity in a diligent manner.  Such due diligence duty
shall include such responsible investigation as FC Diversified and Värde shall
deem appropriate to satisfy the investment objectives of FC Diversified and
Värde, as shall be expressed from time to time. Servicing shall make available
sufficient personnel having appropriate training, skill and experience to
conduct and direct all such due diligence on Qualified Investment
Opportunities.  Servicing shall cause any material information available to
Servicing with respect to such Qualified Investment Opportunities to be made
available to the other Parties on a timely basis and each Party shall make any
due diligence findings by such Party with respect to such Qualified Investment
Opportunities available to the other Parties on a timely basis.

 

Section 3.2            Monthly Retainer; Payments by Värde.  Värde agrees that,
from the Effective Date through the Termination Date, Värde will pay Servicing
the Monthly Retainer as compensation for the right of first refusal in favor of
Värde contained in Article 2 of this Agreement.  The Monthly Retainer for the
period commencing on the Effective Date and ending on May 31, 2010 in the amount
of $400,000 and the Monthly Retainer for June 2010 in the amount of $200,000
shall be paid to Servicing simultaneously with the execution of this Agreement;
thereafter, the Monthly Retainer to be paid by Värde to Servicing shall be due
and paid in arrears on or before the fifth (5th) day of each month.  The Monthly
Retainer shall be paid in U.S. Dollars.  In addition, Värde shall reimburse
Servicing for any Due Diligence Expenses incurred and contracted for with
respect to the Qualified Investment Opportunity as set forth in Section 2.4,
which reimbursement shall be due to Servicing within thirty (30) days of date of
invoice and provided such invoice contains reasonable supporting information. 
All payments due to Servicing hereunder shall be made by wire transfer or ACH of
immediately available U.S. funds to an account or accounts designated by
Servicing.  In the event that the due date of any payment is not a day upon
which banks are open in the United States, then the due date of the payment
shall be the next Business Day.

 

ARTICLE 4.           CERTAIN COVENANTS, REPRESENTATIONS AND WARRANTIES.

 

Each Party as a “Representing Party” makes the following representations and
warranties to the other Parties as of the date first written above and as of the
Effective Date and covenants that the following representations and warranties
will be continually reaffirmed and remain true and correct at all times during
the term of this Agreement:

 

(a)           Organization and Standing.  The Representing Party is a duly
organized and validly legal entity under the laws of its state of organization
as first described above and in good standing under the laws of such state with
all requisite power and authority to own and operate its properties and assets
and to conduct the businesses in which it is engaged or proposes to engage.

 

(b)           Power and Authority.  The Representing Party has all requisite
power and authority to execute, deliver and carry out the terms and provisions
of this Agreement, and the

 

11

--------------------------------------------------------------------------------


 

Representing Party has duly and properly taken all necessary action to permit
and authorize the execution, delivery and performance of this Agreement.  This
Agreement has been duly authorized, executed and delivered by the Representing
Party, and constitutes a legal, valid and binding obligation of the Representing
Party, enforceable against it in accordance with its terms, subject to the
effect, if any, of general principles of equity.

 

(c)           Compliance with Other Instruments.  The Representing Party is not
in violation of, or in default under, any terms of its organizational documents,
or any agreement or instrument to which it is a party or by which it is bound or
to which any of its properties or assets are subject, or any judgment, decree,
order, statute, rule or governmental regulation applicable to it, which
violation or default would have a material adverse effect on the Representing
Party or its ability to perform its duties under this Agreement.  The execution,
delivery and performance of this Agreement, the consummation of the transactions
contemplated herein and the compliance with the terms and provisions hereof,
will not contravene any material provision of law, statute, rule or regulation
to which the Representing Party or any Affiliate of the Representing Party is
subject or any material judgment, decree, franchise, order, governmental
regulation or permit applicable to the Representing Party or any Affiliate of
the Representing Party and will not violate, conflict with or result in any
breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
mortgage, pledge or encumbrance upon any of the property or assets of the
Representing Party or any Affiliate of the Representing Party pursuant to the
terms of any indenture, mortgage, deed of trust, agreement or other instrument
to which the Representing Party or any Affiliate of the Representing Party is a
party or by which it or its properties or assets are bound or may be subject.

 

(d)           Compliance with Laws.  The Representing Party has duly complied
with, and its assets, business operations and leaseholds are in compliance in
all material respects with, the provisions of all federal, state and local laws,
rules and regulations applicable to the Representing Party and its assets or the
conduct of its businesses.

 

(e)           Litigation.  There are no actions, suits, proceedings or
investigations pending, or to the knowledge of the Representing Party,
threatened against or affecting the Representing Party, any Affiliate of the
Representing Party, or their property or assets, nor is there any outstanding
judgment, order, writ, injunction, decree or award affecting the Representing
Party or any Affiliate of the Representing Party before any court or before any
federal, state, municipal or other governmental department, commission, board,
bureau or agency, which, either separately or in the aggregate, could have a
material adverse effect on the Representing Party or its ability to perform its
duties under this Agreement.

 

(f)            No Materially Adverse Contracts, Etc.  Neither the Representing
Party nor any Affiliate of the Representing Party is obligated under any
contract or agreement or under any law, regulation or decree, which materially
and adversely affects its ability to perform its obligations under this
Agreement.

 

ARTICLE 5.           DEFAULT; REMEDIES.

 

Section 5.1            An “Event of Default” shall exist on the part of a Party
if any of the following occurs:

 

12

--------------------------------------------------------------------------------


 

(i)              Payment Default.  If a Party or any Affiliate of a Party fails
to make any payment required to be made under this Agreement within three
(3) Business Days after written notice of nonpayment by the Party hereunder to
whom such payment is required to be made.

 

(ii)             Covenant Defaults. Other than subparts (iv), (v) and (vi) of
this Article 5, if a Party or an Affiliate of a Party fails fully and timely to
perform or observe any non-monetary covenant, agreement, or warranty contained
in this Agreement for thirty (30) calendar days following the occurrence of such
failure.

 

(iii)            Warranties or Representations. If any statement or
representation made by or on behalf of a Party or an Affiliate of a Party in
this Agreement or any other item furnished to another Party pursuant to this
Agreement, is false, misleading, or incorrect in any material respect as of the
date made or reaffirmed.

 

(iv)           Insolvency. If a Party becomes insolvent or otherwise generally
unable to pay its debts as and when they become due or payable.

 

(v)             Involuntary Proceedings. If a case is commenced or a petition is
filed against a Party under any Debtor Relief Law or if a receiver, conservator,
liquidator, or trustee of a Party or of any material asset of a Party is
appointed by court order and such order remains in effect for more than thirty
(30) days, or if any material asset of a Party is sequestered by court order and
such order remains in effect for more than thirty (30) days.

 

(vi)            Voluntary Proceedings. If a Party voluntarily seeks, consents
to, or acquiesces in the benefit of any provision of any Debtor Relief Law,
whether now or hereafter in effect, consents to the filing of any petition
against it under such law, makes an assignment for the benefit of its creditors,
admits in writing its inability to pay its debts generally as they become due,
or consents to or suffers the appointment of a receiver, trustee, liquidator, or
conservator for it or any part of its assets.

 

(vii)           Key Principals. If any Key Principal (or any
replacement(s) approved by Värde in writing, which approval shall not be
unreasonably withheld, conditioned or delayed) shall fail to have a material
managerial or administrative role in the transactions contemplated by this
Agreement.

 

(viii)          Affirmative Misconduct. The occurrence of fraud, intentional
misrepresentation, theft or criminal conduct on the part of any FirstCity
Affiliate in connection with performance of its duties or obligations under this
Agreement or the transactions contemplated by this Agreement.

 

(ix)          Affirmative Misconduct with Conditions. The occurrence of fraud,
intentional misrepresentation, theft or criminal conduct on the part of any
FirstCity Affiliate in connection with performance of its duties or obligations
under this Agreement or the transactions contemplated by this Agreement,
provided that (A) such fraud, intentional misrepresentation, theft or criminal
conduct results in financial loss to Värde or any Affiliate of Värde of
$250,000.00 or more, (B) a FirstCity Affiliate does not reimburse Värde for such
financial loss within ten (10) days following notice from Värde to FC
Diversified, and (C) such fraud, intentional misrepresentation, theft or
criminal conduct continues following notice from Värde to FC Diversified;
provided, however, that the preceding subparts (B) and (C) shall not apply to
the

 

13

--------------------------------------------------------------------------------


 

extent that the fraud, intentional misrepresentation, theft or criminal conduct
was conceived by, or conducted with the knowledge of, any Key Principal.

 

Section 5.2            Remedies.

 

(a)           Upon the occurrence of an Event of Default on the part of FC
Diversified or Servicing, in addition to any other remedies available to Värde
hereunder, Värde may accelerate the Termination Date.  In addition, if the Event
of Default is pursuant to subpart (ix) of Article and Värde shall have no
further obligation to pay the Incentive Fee or the Monthly Retainer.

 

(b)           Upon the occurrence of an Event of Default on the part of Värde,
in addition to any other remedies available to FC Diversified and Servicing
hereunder, FC Diversified may accelerate the Termination Date.

 

(c)           Upon the acceleration of the Termination Date, with or without
cause, all rights, covenants, agreements representations and warranties shall
survive, except to the extent such rights, covenants, agreements representations
and warranties expressly terminate on the Termination Date.  All rights,
covenants, agreements representations and warranties shall survive the creation
of each Acquisition Entity and the closing of the acquisition of each
Investment.

 

(d)           In addition to the matters specified in Sections 5.2(a) and
5.2(b), each Party to this Agreement shall have all remedies available to it by
applicable statute or at common law, including, without limitation all equitable
rights and remedies, provided that no party to this Agreement shall be liable
for any punitive, consequential or special damages.  In the event that any party
pursues its rights and remedies under this Agreement, the prevailing party shall
be entitled to recover all reasonable costs and expenses (including reasonable
attorneys’ fees and disbursements) incurred in its successful prosecution or
defense of any claim or action.  FC Diversified, Servicing and Värde acknowledge
that a breach of a provision(s) of this Agreement hereof will cause irreparable
harm to the other party, for which there may be no adequate remedy at law and
for which the ascertainment of damages would be difficult. Therefore, the
non-breaching party shall be entitled, in addition to, and without having to
prove the inadequacy of, other remedies at law (including without limitation
damages for prior breaches hereof), to specific performance of this Agreement,
as well as injunctive relief (without being required to post bond or other
security).

 

Section 5.3            Acceleration of Termination Date Without Cause or
Material Adverse Change.

 

(a)           Prior to June 30, 2011, Värde may accelerate the Termination Date
without cause by providing one hundred eighty (180) days prior written notice to
FC Diversified and Servicing, which acceleration shall be effective upon the
later of (i) the date that is one hundred eighty (180) days after the receipt of
the notice of such acceleration by FC Diversified and Servicing, and (ii) such
later date as is specified in the notice, but not later than December 31, 2011. 
In addition, commencing November 1, 2011, any Party may accelerate the
Termination Date without cause by providing not less than sixty (60) days prior
written notice to the other Parties.

 

(b)           Värde may accelerate the Termination Date upon the occurrence of a
Material Adverse Circumstance by providing sixty (60) days prior written notice
to FC Diversified and Servicing of the occurrence of a Material Adverse
Circumstance, which acceleration shall be

 

14

--------------------------------------------------------------------------------


 

effective upon the later of (i) the date that is sixty (60) days after the
receipt of the notice of such acceleration by FC Diversified and Servicing, and
(ii) such later date as is specified in the notice.

 

(c)           Except as provided in the last sentence of Section 5.2(a), Värde
shall remain liable for and continue to pay Incentive Fees as to any Acquisition
made prior to the Termination Date, when such Incentive Fees would be payable
under this Agreement, notwithstanding the termination of this Agreement pursuant
to subparts (a) or (b) of this Section 5.3.  The Monthly Retainer payable to
Servicing will be paid through the accelerated Termination Date.

 

Section 5.4            Indemnification.

 

(a)           Each Party, as the “Indemnifying Party” will indemnify, defend and
hold harmless the other Parties and their successors and assigns (as the
“Indemnified Parties”) from and against any and all actual costs, expenses,
losses, claims (including claims of third parties), damages, and liabilities to
the extent that such actual cost, expense, loss, claim, damage, or liability
arose as a direct result of the Indemnifying Party’s breach of the terms,
covenants or undertakings on the part of this Agreement which, if true or
proven, would constitute such a breach, or as a direct result of any negligence,
gross negligence or other willful misconduct of the Indemnifying Party
(“Indemnified Claims”).

 

(b)           The Indemnifying Party shall be entitled to participate in the
Indemnified Claim at their own expense and, except as otherwise provided below,
to the extent Indemnifying Party so desires, they may assume the defense thereof
with counsel mutually satisfactory to the Indemnifying Party and the Indemnified
Parties. After notice from the Indemnifying Party to the Indemnified Parties of
its election to assume the defense thereof, Indemnifying Party shall not be
liable to Indemnified Parties under this Agreement or otherwise for any expenses
subsequently incurred by Indemnified Parties in connection with the defense of
such Indemnified Claim other than reasonable costs of investigation, payment for
time spent by Indemnified Parties as provided herein or as otherwise provided
herein. Indemnified Party shall have the right to employ its own counsel in such
Indemnified Claim, but all expenses related thereto incurred after notice from
Indemnifying Party of its assumption of the defense shall be at Indemnified
Party’s expense unless: (i) the employment of counsel by Indemnified Party has
been authorized by the Indemnifying Party, (ii) Indemnified Party has provided
an opinion of counsel reasonably satisfactory to Indemnifying Party to the
effect that there may be a conflict of interest between Indemnified Party and
Indemnifying Party in the defense of the Indemnified Claim, or
(iii) Indemnifying Party shall not have employed counsel promptly to assume the
defense of such Indemnified Claim.

 

(c)           Indemnification under this Section 5.4 will include reasonable
fees and expenses of external counsel and expenses of litigation and is in
addition to any other remedy available to the Indemnified Party under this
Agreement.  If an Indemnifying Party will have made any indemnity payments
pursuant to this Section 5.4 and the Indemnified Party thereafter collects any
of such amounts from others, the Indemnified Party will promptly repay such
amounts to the Indemnifying Party, without interest.  Under no circumstances
shall an Indemnifying Party hereunder be liable to the Indemnified Party where
the Indemnified Party’s losses are due entirely to the Indemnified Party’s own
gross negligence or willful misconduct.  Indemnitor shall not settle any
Indemnified Claim in any manner that would impose any admission, fine,

 

15

--------------------------------------------------------------------------------


 

damages, penalty or limitation on, or otherwise adversely affect, the
Indemnified Party without Indemnified Party’s written consent.

 

ARTICLE 6.           MISCELLANEOUS.

 

Section 6.1            Effective Date.  This Agreement shall become effective as
of the Effective Date.  It is a condition to the effective delivery of this
Agreement that the Stock Purchase Agreement be fully executed and delivered by
all parties thereto.

 

Section 6.2            Confidentiality.  The Parties agree that the terms of
this Agreement and the transactions described herein are confidential (the
“Confidential Information”). The Parties each agrees that they shall not
disclose any Confidential Information other than (1) to Affiliates and investors
having a reasonable basis to receive the Confidential Information and who are
advised of the confidential nature of the Confidential Information,
(2) employees, representatives, managers, officers, directors attorneys, and
accountants of the Parties and their Affiliates and investors, (2) as may be
required by law (including tax reporting) or by a court of law, and (3) to the
extent such information is in the public domain. The Parties shall direct each
of their representatives to comply with the terms of this Section 6.2 and shall
be responsible for any breaches thereof.  No Party will use another Party’s name
in any advertising or promotional materials without the prior written consent of
the Party whose name is proposed to be used.

 

Section 6.3            Amendments. This Agreement may not be amended or modified
and the provisions hereof may not be waived without the prior written consent of
all the Parties.

 

Section 6.4            Transferability of Agreement.  This Agreement shall be
binding upon the Parties and their respective successors and permitted assigns.
No interest in this Agreement shall be transferable without the written consent
of all the other Parties, except that (i) Värde may assign its interest in this
Agreement to Värde or any Affiliate of Värde without such written consent,
(ii) Värde may not unreasonably withhold, condition or delay consent to an
assignment by FC Diversified of its interest in this Agreement to a FirstCity
Affiliate, and (iii) Värde may not unreasonably withhold, condition or delay
consent to an assignment by Servicing of its rights, duties and obligations
under this Agreement to another directly or indirectly wholly-owned subsidiary
of FirstCity Financial Corporation.  No assignment of this Agreement shall
relieve any Party of any liability or responsibility for the covenants,
agreements, representations or warranties of such Party under this Agreement.

 

Section 6.5            Governing Law; Jurisdiction; Venue. This Agreement and
any questions concerning the interpretation or enforcement thereof shall be
governed by and construed in accordance with the laws of the State of Minnesota
(the “Governing State”).  The Parties each hereby irrevocably submit to the
jurisdiction of any state or federal court sitting in the Governing State over
any suit, action or proceeding arising out of or relating to this Agreement. The
Parties irrevocably waives, to the fullest extent permitted by law, any
objection that the Parties may now or hereafter have to the laying of venue of
any such suit, action or proceeding brought in any such court and any claims
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum.

 

Section 6.6            Enforceability of Agreement.  Should any one or more of
the provisions of this Agreement be determined to be illegal or unenforceable,
all other provisions, nevertheless, shall remain effective and binding on the
Parties.

 

16

--------------------------------------------------------------------------------


 

Section 6.7            Nature of Obligations.  The obligations of all the
Parties shall be considered to be several and not joint obligations.

 

Section 6.8            Titles.  Titles of the Sections of this Agreement are
merely for convenience in reading and shall not be construed to alter, modify or
interpret the meaning of the provisions under said titles.

 

Section 6.9            Notices.

 

(a)           Unless otherwise required or provided by this Agreement, all
demands, notices, approvals and other communications hereunder (individually and
collectively, “Notice(s)”) shall be in writing and shall be served personally,
delivered by facsimile or sent by a national overnight delivery or courier
company, or by United States registered or certified mail, postage prepaid
return receipt requested, and addressed as set forth below.  Any such Notices
shall be deemed delivered upon delivery or refusal to accept delivery as
indicated in writing by the Person attempting to make personal service, on the
United States Postal Service return receipt, or by similar written advice from
the overnight delivery company; provided, however, that if any such Notice shall
be sent by telecopier to the telecopier number, if any, set forth above, such
Notice shall be deemed given at the time and on the date of machine transmittal
(except if sent after 5:00 p.m. recipient’s time, then the notice shall be given
at 9:00 a.m. on the next Business Day) if the sending party receives a written
send verification on its machine and sends a duplicate Notice on the same day or
the next Business Day by personal service, registered or certified United States
mail, or overnight delivery in the manner described above. Each party hereto
shall make an ordinary, good faith effort to ensure that it will accept or
receive Notices that are given in accordance with this Section 6.9, and that any
Person to be given Notice actually receives such Notice. Any party to whom
Notices are to be sent pursuant to this Loan Agreement may from time to time
change its address and/or facsimile number for future communication hereunder by
giving Notice in the manner prescribed herein to all other Parties, provided
that the address and/or facsimile number change shall not be effective until
five (5) Business Days after the Notice of change has been given.

 

If to FC Diversified or any FirstCity Affiliate:

 

If to Servicing:

 

 

 

FC Diversified Holdings LLC

 

FirstCity Servicing Corporation

P. O. Box 8216 (mail)

 

P. O. Box 8216 (mail)

Waco, Texas 76714-8216

 

Waco, Texas 76714-8216

6400 Imperial Drive (delivery only)

 

6400 Imperial Drive (delivery only)

Attention:  Legal Department

 

Attention:  James C. Holmes

Facsimile No.:  (254) 761-2953

 

Facsimile No.:  (254) 761-2953

 

 

 

E-mail address if specified herein:

 

E-mail address if specified herein:

jholmes@fcfc.com

 

jholmes@fcfc.com

 

If to Värde:

 

With a Copy to:

 

17

--------------------------------------------------------------------------------


 

Värde Investment Partners, L.P.

 

Leonard, Street and Deinard

c/o Värde Partners, L.P.

 

Professional Association

8500 Normandale Lake Blvd.

 

150 South Fifth Street, Suite 2300

Suite 1500

 

Minneapolis, MN 55402

Minneapolis, MN 55437

 

Attention: Andrew Lee

Attention: Christopher N. Giles and Jeffrey Thuringer

 

Facsimile No.:  (612) 335-1657

Facsimile No.:  (952) 893-9613

 

 

 

 

Copies not required for electronic mail deliveries.

E-mail address if specified herein:

 

 

cgiles@varde.com and jthuringer@varde.com

 

 

 

(b)           Notwithstanding anything to the contrary herein, delivery of
Transaction Notices, Transaction Reponses, FirstCity Withdrawal Notices and
Värde Withdrawal Notices may be made by electronic mail if delivered to the
e-mail address(es) specified in Section 6.9(a).  Such materials shall be deemed
received on the later of: (i) the same Business Day of transmittal, as shown on
the sender’s confirmation of transmittal, if the transmittal time is shown as
2PM Central Time or earlier, or (ii) the Business Day following the day shown on
the sender’s confirmation of transmittal, if the transmittal time is shown as
being after 2PM Central Time, or (iii) the next Business Day, if the transmittal
day shown on the sender’s confirmation of transmittal is not a Business Day.

 

Section 6.10         Not a Partnership or Joint Venture.  This Agreement is not
intended to evidence or create a partnership or joint venture relationship
between any of the Parties

 

Section 6.11         Independent Activities.

 

(a)           Except as provided in Section 2.2(a) of this Agreement, neither
this Agreement nor any obligation undertaken pursuant hereto shall prohibit or
restrict Värde or Affiliates of Värde from engaging in, or advising other
parties in connection with, any investments, business activities or projects of
any kind, regardless of whether or not such investments, business activities or
projects are competitive with the activities of any FirstCity Affiliate.

 

(b)           Nothing in this Agreement is intended to restrict any FirstCity
Affiliate from raising capital in a FirstCity Affiliate through debt or equity.

 

Section 6.12         Entire Agreement. This Agreement shall constitute the full
and entire understanding and agreement of the Parties and there are no further
or other agreements or undertakings written or oral, in effect between the
Parties relating to the subject matter hereof unless expressly referred to
herein. All prior negotiations, agreements, representations, warranties,
statements and undertakings concerning the subject matter hereof between the
Parties are superseded by this Agreement.

 

Section 6.13         Execution in Counterparts. This Agreement may be executed
in any number of counterparts and by different Parties in separate counterparts,
each of which when so

 

18

--------------------------------------------------------------------------------


 

executed and delivered shall be deemed to be an original and all of which taken
together shall constitute one and the same instrument.

 

[End of Page - Signature Page to Follow]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

 

 

FC DIVERSIFIED HOLDINGS LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

FIRSTCITY SERVICING CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

VÄRDE INVESTMENT PARTNERS, L.P., a Delaware limited partnership

 

 

 

 

 

By: Värde Investment Partners G.P., LLC, a Delaware limited liability company,
its General Partner

 

 

 

 

 

By: Värde Partners, L.P., a Delaware limited partnership, its Managing Member

 

 

 

 

 

By: Värde Partners, Inc., a Delaware corporation, its General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

20

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TRANSACTION NOTICE

 

FCSC#

PACKAGE NAME

BID DATE

BOOK/REO VALUE

NO. OF ASSETS

ASSET TYPE

ESTIMATED CLOSING DATE

VÄRDE PARTICIPATION (75% to 95%)

FIRSTCITY PARTICIPATION (5% to 25%)

COLLECTION FEE

 

NOTICE DATE:                                       20

 

TO:                                                                          
Värde Investment Partners, L.P.

c/o Värde Partners, L.P.

8500 Normandale Lake Blvd., Suite 1500

Minneapolis, MN 55437

Attention:   Christopher N. Giles

 

VIA FACSIMILE:               (952) 893-9613

 

FROM:                                                       FirstCity Servicing
Corporation

 

Attached hereto is information regarding an Investment Opportunity (as such term
is defined in that certain Investment Agreement effective as of April 1, 2010
(the “Agreement”) between FC Diversified Holdings LLC, FirstCity Servicing
Corporation and Värde Investment Partners, L.P. 
[                                              , as the Prospective Acquirer,
has received the Investment Opportunity and intends to participate as an
investor as set forth in this Transaction Notice. Insert and complete if a
FirstCity Affiliate will be participating in the Investment Opportunity.]

 

Please indicate in the space below whether you have an interest in the subject
Investment Opportunity.

 

 

 

FirstCity Servicing Corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

21

--------------------------------------------------------------------------------


 

o                                                            Yes, we have an
interest in pursuing the Investment Opportunity and will be responsible for
payment of our pro rata share of the due diligence expense as set forth in the
Agreement.

 

o                                                            No, we do not have
any interest in the subject Investment Opportunity.

 

 

 

 

VÄRDE INVESTMENT PARTNERS, L.P., a Delaware limited partnership

 

 

 

 

 

By: Värde Investment Partners G.P., LLC, a Delaware limited liability company,
its General Partner

 

 

 

 

 

By: Värde Partners, L.P., a Delaware limited partnership, its Managing Member

 

 

 

 

 

By: Värde Partners, Inc., a Delaware corporation, its General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

22

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FIRSTCITY WITHDRAWAL NOTICE

 

JHC#

PACKAGE NAME

BID DATE

 

NOTICE DATE:                                       20

 

TO:                                                                          
Värde Investment Partners, L.P.

c/o Värde Partners, L.P.

8500 Normandale Lake Blvd., Suite 1500

Minneapolis, MN 55437

Attention:   Christopher N. Giles

 

VIA FACSIMILE:               (952) 893-9613

 

FROM:

 

FirstCity Servicing Corporation submitted to you a Transaction Notice with
respect to the above referenced package for which you sent an affirmative
Transaction Response. FC Diversified Holdings LLC and its Affiliates have
determined that they have no further interest in pursuing the possible
acquisition of the Investment Opportunity and provide this Withdrawal Notice to
you pursuant to Section 2.3(a) of that certain Investment Agreement dated
effective as of April 1, 2010, between FC Diversified Holdings LLC, FirstCity
Servicing Corporation, and Värde Investment Partners, L.P.  Neither FC
Diversified Holdings LLC, FirstCity Servicing Corporation, nor any FirstCity
Affiliate will be responsible for any Due Diligence Expenses contracted for by
Värde or any Affiliate of Värde after your receipt of this Withdrawal Notice.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

VÄRDE WITHDRAWAL NOTICE

 

FCSC#

PACKAGE NAME

BID DATE

 

NOTICE DATE:                                       20

 

TO:                                                                          
FirstCity Services Corporation

P. O. Box 8216 (mail)

Waco, Texas  76714-8216

6400 Imperial Drive (delivery only)

Attention:   Legal Department

 

VIA FACIMILE: (254) 761-2953

 

FROM:                                                       Värde Investment
Partners, L.P.

 

FirstCity Servicing Corporation submitted to Värde Investment Partners, L.P.
(“Värde”) a Transaction Notice with respect to the above referenced package for
which Värde sent an affirmative Transaction Response.  Värde has determined that
it has no further interest in pursuing the possible acquisition of the
Investment Opportunity and provides this Withdrawal Notice to you pursuant to
Section 2.3(b) of that certain Investment Agreement effective as of April 1,
2010, between FC Diversified Holdings LLC, FirstCity Servicing Corporation and
Värde Investment Partners, L.P.

 

--------------------------------------------------------------------------------


 

Värde will not be responsible for any Due Diligence Expenses contracted for by
any FirstCity Affiliate after your receipt of this withdrawal notice.

 

 

 

 

VÄRDE INVESTMENT PARTNERS, L.P., a Delaware limited partnership

 

 

 

 

 

By: Värde Investment Partners G.P., LLC, a Delaware limited liability company,
its General Partner

 

 

 

 

 

By: Värde Partners, L.P., a Delaware limited partnership, its Managing Member

 

 

 

 

 

By: Värde Partners, Inc., a Delaware corporation, its General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

25

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF STOCK PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------